DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed February 15, 2022, applicant submitted an amendment filed on May 12, 2022, in which the applicant traversed and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited does not specifically teach training a SLU without a need for a transcript.  Applicants explain that Bigham p. 0045 makes plain that it merely states that a word count or word order can be provided.  Any interpretation that this word count or order is used for understanding a spoken language as provided in the context of claim 1, let alone for training of a SLU model, is unsustainably beyond the scope of Bigham.  However, it is noted that the primary reference gives the understanding of the context.  Bigham was used to cure the deficiency.  Bigham teaches updating and improving (training) the caption quality to improve and make the system better without a transcript (p. 0046).  Since, the environment was previously set by the primary reference, the combination of the references teaches the present claim language.  Therefore, Applicants arguments have been considered, but are not persuasive.  Furthermore, when contemplating claim amendments, Applicants are advised to review the prior art cited, for example, Baker (p. 0188) and Ju (abstract) that teaches training without a need for a transcript.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-11, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (PGPUB 2019/0332946), hereinafter referenced as Han and in further view of Bigham et al. (PGPUB 2013/0317818), hereinafter referenced as Bigham.

Regarding claims 1, 11 and 20, Han discloses a computing device, medium and method, hereinafter referenced as a method comprising: 
a processor (p. 0076-0077); 
a network interface coupled to the processor to enable communication over a network (training; p. 0077); 
an engine configured to perform acts comprising, during a training phase (training; p. 0035): 
receiving, over the network, natural language training data comprising (i) one or more speech recording (audio recording; p. 0064), and (ii) a set of semantic entities (p. 0050) and/or an overall intent for each corresponding speech recording (p. 0037-0038, 0065, 0070-0071, 0080-0084); 
for each speech recording, extracting (i) one or more entity labels and corresponding values, and (ii) one or more intent labels from the corresponding semantic entities and/or overall intent (label; p. 0070); and 
training a spoken language understanding (SLU) model based upon, the one or more entity labels and corresponding values, and one or more intent labels of the corresponding speech recordings (p.0070), but does not specifically teach a method wherein the training is done without a need for a transcript of the corresponding speech recording.  
It is noted that Han does not mention a transcription at all, however, Bigham specifically teaches a method wherein the training is done without a need for a transcript of the corresponding speech recording (p. 0046), to improve quality of the caption.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide additional measures besides a transcript. 
Regarding claims 7 and 16, Han discloses a method wherein the training data comprises a record of transaction data comprising a bag of entities (p. 0046, 0050).  
Regarding claims 8 and 17, Han discloses a method wherein the extraction of the one or more entity labels and corresponding values, and the one or more intent labels is by way of a neural network processing comprising at least one of connectionist temporal classification (CTC), recurrent neural network transducer (RNN-T), or attention-based encoder-decoder neural network (recurrent/attention; p. 0050).  
Regarding claims 10 and 19, it is interpreted and rejected for similar reasons as set forth above.  In addition, Han discloses a method wherein the SLU engine is further configured to perform acts, comprising, during an active phase: 
receiving raw spoken language data (natural language; p. 0070); and 
using the trained SLU model to recognize a meaning of the raw spoken language data, wherein the meaning comprises an intent (intent; p. 0037-0038, 0070-0071) and semantic entities of the raw spoken language (meaning on the sentence; p. 0050).

Claims 2-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Bigham and in further view of Castelli et al. (PGPUB 2013/0332450), hereinafter referenced as Castelli.

Regarding claims 2 and 12, Han in view of Bigham disclose a method as described above, but does not specifically teach a method wherein the semantic entities are not in spoken order.  
Castelli discloses a method wherein the semantic entities are not in spoken order (alphabetical order; p. 0079), to apply additional search sorting features.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to help with tracking entities.  

Regarding claim 3, it is interpreted and rejected for similar reasons as set forth above.  In addition, Castelli discloses a method wherein the semantic entities are in alphabetical order (alphabetical order; p. 0079).  
Regarding claims 4 and 13, it is interpreted and rejected for similar reasons as set forth above.  In addition, Han discloses a method wherein the natural language training data is based on a combination of different types of training data (vectorization, RNN, attention; p. 0048-0049).  
Regarding claims 5 and 14, it is interpreted and rejected for similar reasons as set forth above.  In addition, Castelli discloses a method wherein the engine is further configured to perform acts, comprising performing a pre-processing alignment to align the semantic entities into spoken order (transcribed data which is verbatim speech to text processing; p. 0028, 0094).  

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Bigham and in further view of Salter et al. (PGPUB 2020/0314239), hereinafter referenced as Salter.

Regarding claims 6 and 15, Han in view of Bigham disclose a method as described above, but does not specifically teach a method wherein the training data is based on transaction data between a user and an administrator helping the user with a task.  
Salter discloses a method wherein the training data is based on transaction data between a user and an administrator helping the user with a task (customer service; p. 0023-0026, 0098), to assist with positive customer experience.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to help support an individual.  

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Bigham and in further view of Chotimongkol et al. (PGPUB 2006/0080101), hereinafter referenced as Chotimongkol.

Regarding claims 9 and 18, Han in view of Bigham disclose a method wherein the training involves a transfer learning comprising initializing the SLU model (Han/natural language; p. 0070), but does not specifically teach an automatic speech recognition (ASR) model.
Chotimongkol discloses a method comprising an automatic speech recognition (ASR) model (p. 0027), to analyze speech.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to assist with identifying intent and take action accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657